
	
		III
		110th CONGRESS
		1st Session
		S. RES. 242
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2007
			Mrs. Murray (for
			 herself, Mr. Stevens,
			 Ms. Snowe, Ms.
			 Mikulski, Ms. Cantwell,
			 Mr. Obama, Mr.
			 Kennedy, Ms. Stabenow,
			 Mr. Kerry, Mr.
			 Dodd, Mr. Durbin,
			 Mr. Feingold, Mr. Bayh, Mr.
			 Menendez, Mrs. Clinton,
			 Mrs. Feinstein, Mr. Inouye, Mr.
			 Baucus, Mr. Akaka,
			 Mr. Smith, and Mrs. Boxer) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Celebrating the accomplishments of title IX
		  of the Education Amendments of 1972, also known as the Patsy Takemoto Mink
		  Equal Opportunity in Education Act, and recognizing the need to continue
		  pursuing the goal of educational opportunities for women and
		  girls.
	
	
		Whereas 35 years ago, on June 23, 1972, the Education
			 Amendments of 1972 containing title IX was signed into law by the
			 President;
		Whereas Representatives Patsy T. Mink and Edith Green led
			 the successful fight in Congress to pass this legislation;
		Whereas title IX prohibits discrimination on the basis of
			 sex in the administration of any education program receiving Federal financial
			 assistance;
		Whereas remarkable gains have been made to ensure equal
			 opportunity for women and girls under the inspiration and mandate of title
			 IX;
		Whereas title IX serves as the nondiscrimination principle
			 in education;
		Whereas title IX has increased access and opportunities
			 for women and girls;
		Whereas title IX has increased educational opportunities
			 for women and girls, increased access to professional schools and
			 nontraditional fields of study, and improved employment opportunities;
		Whereas title IX has increased opportunities for women and
			 girls in sports, leading to greater access to competitive sports, and building
			 strong values such as teamwork, leadership, discipline, work ethic,
			 self-sacrifice, pride in accomplishment, and strength of character;
		Whereas on October 29, 2002, title IX was named the
			 Patsy Takemoto Mink Equal Opportunity in Education Act in
			 recognition of Representative Mink's heroic, visionary, and tireless leadership
			 in developing and winning passage of title IX; and
		Whereas while title IX has been instrumental in fostering
			 35 years of progress toward equality between men and women in educational
			 institutions and the workplace, there remains progress to be made: Now,
			 therefore, be it
		
	
		That the Senate celebrates—
			(1)the
			 accomplishments of title IX of the Education Amendments of 1972, also known as
			 the Patsy Takemoto Mink Equal Opportunity in Education Act, in increasing
			 opportunities for women and girls in all facets of education; and
			(2)the magnificent
			 accomplishments of women and girls in sports.
			
